 


114 HR 2511 IH: School Attendance Improves Lives Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2511 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Reed (for himself and Mr. Boustany) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To condition the eligiblity of disabled children aged 16 or 17 for supplemental security income benefits on school attendance. 
 
 
1.Short titleThis Act may be cited as the School Attendance Improves Lives Act of 2015. 2.SSI benefits for disabled children aged 16 or 17 conditioned on school attendance (a)In generalSection 1614(a)(3)(C) of the Social Security Act (42 U.S.C. 1382c(a)(3)(C)) is amended by adding at the end the following: 
 
(iii)Notwithstanding clause (i) of this subparagraph, an individual who has attained 16 years of age but not 18 years of age shall not be considered an eligible individual for a month for purposes of this title unless the individual is a full-time elementary or secondary school student (within the meaning of section 202(d)(7) and the regulations promulgated under such section), except where the Commissioner determines that the individual has good medical cause, corroborated by a treating physician, to not attend school for part or all of the month.. (b)Effective dateThe amendment made by subsection (a) shall apply to benefits payable for calendar months beginning after the 6-month period that begins with the date of the enactment of this Act. 
 
